DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	Claims 1-16 of US Application No. 16/592,534, filed on 10/03/2019, are currently pending and have been examined. 


Information Disclosure Statement
	The information Disclosure Statements filed on 10/03/2019 and 11/05/2019 have been considered. An initialed copy of form 1449 for each is enclosed herewith.


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-6, 8-11, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szczerba et al. (2010/0253598 A1, “Szczerba”).

	Regarding claims 1 and 9, Szczerba discloses a lane of travel on windshield heads-up display and teaches:

an apparatus for informing a driving lane, comprising: (Vehicle 100 contains an enhanced vision system (EVS) to represent graphical images upon a windscreen of a vehicle describing an operational environment for the vehicle, i.e., provides information regarding driving lanes - See at least ¶ [0049] and Fig. 19)

a navigation information receiver configured to receive navigation information; 5(Vehicle 100 includes GPS device 140, i.e., a navigation information receiver - See at least ¶ [0050])

a driver assistant system (DAS) sensor configured to detect front and surrounding states of own vehicle (Vehicle 100 includes a sensor system, i.e., a driver assistant system sensor, comprising at least a camera system 120 and and provide a detection result; (Vehicle 100 contains a collision preparation system (CPS) to determine if tracked objects will collide with the vehicle. This system includes warning the operator of the vehicle if a collision is likely, i.e., provides detection results - See at least ¶ [0114], [0124], and Fig. 33)

a controller configured to determine a driving lane of a highway from the navigation information, (visual data may be used to determine which lane the vehicle 100 is traveling, e.g., the far left lane of the highway - See at least ¶ [0101], [0157], and Fig. 34) detect a lane change (If visual data places the vehicle in a left hand lane of a three-lane-road and utilizing the upcoming exit will require two lane changes, i.e., a detected lane change, the information indicating the upcoming exit can be identified as critical information warranting a graphical display or an increased urgency in a graphical display upon the HUD.) and a 10surrounding vehicle (Where a vehicle is positioned in the neighboring lane posing a threat of collision if a lane change is executed, the graphic may be changed to indicate a message to stop the lane change - See at least ¶ [0181] and Fig. 34) by using a rule-based technique (Vehicle 100 may determine an upcoming lane change if visual data places the vehicle in the left hand lane of a three-lane-road and the utilizing the upcoming exit will require two lane changes - See at least ¶ [0157])  and a naïve Bayesian classification technique (Surrounding objects are classified according to any number of classifiers - See at least ¶ [0119]; Kalman filters, i.e., Bayesian classifier techniques, are used to estimate the position and velocity of surrounding objects, i.e., vehicles - See at  based on the front and surrounding states inputted from the DAS sensor, (features are extracted from sensor inputs and classified according to any number of classifiers, e.g., fast moving object, slow moving object, stationary object etc. - See at least ¶ [0119]) and correct the driving lane; and (lane keeping system may automatically keep the correct driving lane - See at least ¶ [0125], [0148], and [0161])

a display unit configured to display the driving lane determined 15or corrected by the controller. (Vehicle 100 contains heads up display (HUD) 150 - See at least ¶ [0050]; the driving lanes are displayed on HUD 150 - See at least ¶ [0181] and Fig. 34)

	Regarding claims 2 and 10, Szczerba further teaches:

wherein the navigation information includes at least one information of a main road, a branch road, a merge road, a number of lanes, and a curvature of 20the highway. (the EVS may determine where to turn, i.e., branch road, when to exit, i.e., merge, how many lanes are on the road, and the road curvature - See at least ¶ [0126], [0157], [0183])

	Regarding claim 3, Szczerba further teaches:

wherein the DAS sensor includes at least one of a front camera, a front radar, a rear radar, and a side radar. (Vehicle 100 contains front facing camera 120 and front facing radar 125 - See at least ¶ [0050] and Fig.1)

	Regarding claims 4 and 15, Szczerba further teaches: 

further comprising: an output unit configured to output the driving lane determined or corrected by the controller to a surrounding control 5device. (Utilizing semi-autonomous driving, wherein automatic vehicle lateral control is utilized through a lane keeping system coupled with an automatic steering mechanism, i.e., a surrounding control device - See at least ¶ [0161])

	Regarding claim 5 and 11, Szczerba further teaches:

wherein the controller determines from the navigation information whether the own vehicle has entered a main road of the highway (A display theme can be selectably switched based upon vehicle speed or road type, e.g., a highway theme. Themes could be selected according to GPS location, i.e., navigation information - See at least ¶ [0166]) and determines the driving 10lane from a number of lanes that have been inputted. (Visual data may be used to determine which lane, e.g., far left of three, the vehicle is traveling in - See at least ¶ [0157])



wherein the controller determines the driving lane (Vehicle 500 may determine that Vehicle 520 is in the same lane as itself, i.e., determines the driving lane - See at least ¶ [0155]) by probabilistically classifying a driving state of the surrounding vehicle (objects and their state, i.e., speed and distance, are classified using a markov decision process, i.e., probabilistically - See at least ¶ [0119]-[0121]) based on a distance to the 15surrounding vehicle, a relative speed, (Relative speed is used as contextual information for tracking an object - See at least ¶ [0155]) a driving direction, (vehicle 500 may detect that vehicle is travelling in the opposite direction as itself - See at least ¶ [0155]) and a detection time (Vehicle 500 collects information regarding the target object, i.e., a surrounding vehicle, as relative range, i.e., distance, from the vehicle at times t1, t2, and t3, i.e., detection times - See at least ¶ [0155]).

	Regarding claim 7 and 14, Szczerba further teaches:

wherein the controller determines the driving lane (The controller modules determine the driving lane - See at least ¶ [0136]-[0146]) by using the rule-based technique (Present inputs relating to the current position and travel of the vehicle can be utilized to generate data related to the lane geometry in the area of the vehicle and the position and orientation of the vehicle in relation to the lane - See at least ¶ [0136]) and 20corrects an error of the driving lane by using the naive Bayesian classification technique. (The 

	Regarding claims 8 and 16, Szczerba further teaches:

wherein the controller displays a surrounding preceding vehicle detected by the DAS sensor 22together with the driving lane. (The controller displays neighboring vehicles sensed through sensors - See Fig. 32-35)

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12 is rejected under 35 U.S.C. 103 as being unpatentable over Szczerba in view of and in further view of Hirate et al. (Us 2021/0041263 A1, “Hirate”).

	Regarding claim 12, Szczerba further teaches: 

further comprising: receiving, by the controller, a front image from the DAS 10sensor after the own vehicle enters a main road, detecting a total number of lanes from the front image, (Visual data, i.e., front image from the DAS sensor, may be used to determine which lane, e.g., far left of three, the vehicle is traveling in - See at least ¶ [0157])

	Szczerba does not explicitly disclose comparing the detected total number of lanes and the number of lanes of the navigation information, and correcting the number of lanes. However, Hirate discloses a map information updating system and a map information updating program and teaches:

comparing the detected total number of lanes and the number of lanes of the navigation information, and correcting the number of lanes. (The control part 20 first compares the number of lanes indicated by the map lane structure information 30b, i.e., navigation information, with the number of lanes indicated by the image lane structure information 30c, i.e., the detected total number of lanes, and when a difference between the numbers of lanes exceeds the criterion, all elements serve as an update target, i.e., the number is corrected - See at least ¶ [0062]-[0063])

	In summary, Szczerba may receive lane information based on GPS location and may measure lane information utilizing an imaging device. Further, Szczerba may determine the number of lanes on the road and the lane in which the vehicle is travelling. Szczerba does not explicitly teach comparing the detected total number of lanes and the number of lanes of the navigation information, and correcting the number of lanes. However, Hirate discloses a map information updating system and a map information updating program and discloses updating map information based on the current image of the lane. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the lane of travel on windshield heads-up display of Szczerba to provide for map updating, as taught in Hirate, to increase the possibility that a lane structure indicated by map information can be updated to map information that corresponds to reality. (At Hirate ¶ [0005])	


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.L.C./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662